DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-25 are allowed.
Claims 1 and 25 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A computer-implemented method for operating a speaker device, the speaker device being associated with a first operating mode and a second operating mode, the speaker device being further associated with a pre-determined wake up word, the pre-determined wake up word being configured, once recognized by the speaker device being in the first operating mode, to cause the speaker device to switch into the second operating mode; 
the method being executable by the speaker device, the method comprising: 
capturing, by the speaker device, an audio signal having been generated in a vicinity of the speaker device, the audio signal having been generated by one of a human user and an other electronic device; retrieving, by the speaker device, a processing filter, the processing filter being indicative of a pre-determined signal augmentation pattern representative of an excluded portion that has been excluded from an originating utterance having the wake up word, the originating utterance to be reproduced by the other electronic device; 
applying, by the speaker device, the processing filter to determine presence of the pre-determined signal augmentation pattern in the audio signal; 
in response to determining the presence of the pre-determined signal augmentation pattern in the audio signal, determining that the audio signal has been produced by the other electronic device.
Rosen (US 9,728,188) teaches systems and methods for detecting similar audio being received by separate voice activated electronic devices, and ignoring those commands, is described herein. In some embodiments, a voice activated electronic device may be activated by a wakeword that is output by the additional electronic device, such as a television or radio, may capture audio of sound subsequently following the wakeword, and may send audio data representing the sound to a backend system. Upon receipt, the backend system may, in parallel to performing automated speech recognition processing to the audio data, generate a sound profile of the audio data, and may compare that sound profile to sound profiles of recently received audio data and/or flagged sound profiles. If the generated sound profile is determined to match another sound profiles, then the automated speech recognition processing may be stopped, and the voice activated electronic device may be instructed to return to a keyword spotting mode. If the matching sound profile is not already stored in a database of known sound profiles, it can be stored for future comparisons.
However, Rosen does not teach the invention as claimed, especially retrieving, by the speaker device, a processing filter, the processing filter being indicative of a pre-determined signal augmentation pattern representative of an excluded portion that has been excluded from an originating utterance having the wake up word, the originating utterance to be reproduced by the other electronic device; 
applying, by the speaker device, the processing filter to determine presence of the pre-determined signal augmentation pattern in the audio signal; 
in response to determining the presence of the pre-determined signal augmentation pattern in the audio signal, determining that the audio signal has been produced by the other electronic device.
Wightman (US 10,074,364) teaches systems and methods for generating sound profiles of artificial commands detected by multiple voice activated electronic devices is described herein. In some embodiments, numerous voice activated electronic devices may send audio data representing a phrase to a backend system at a substantially same time. Text data representing the phrase, and counts for instances of that text data, may be generated. If the number of counts exceeds a predefined threshold, the backend system may cause any remaining response generation functionality that particular command that is in excess of the predefined threshold to be stopped, and those devices returned to a sleep state. In some embodiments, a sound profile unique to the phrase that caused the excess of the predefined threshold may be generated such that future instances of the same phrase may be recognized prior to text data being generated, conserving the backend system's resources. 
However, Wightman does not teach the invention as claimed, especially retrieving, by the speaker device, a processing filter, the processing filter being indicative of a pre-determined signal augmentation pattern representative of an excluded portion that has been excluded from an originating utterance having the wake up word, the originating utterance to be reproduced by the other electronic device; 
applying, by the speaker device, the processing filter to determine presence of the pre-determined signal augmentation pattern in the audio signal; 
in response to determining the presence of the pre-determined signal augmentation pattern in the audio signal, determining that the audio signal has been produced by the other electronic device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675